Title: From John Adams to Boston Patriot, 30 January 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, January 30, 1810.


Amsterdam, July 13, 1781—transmitted to congress; “The following is an extract from the registry of
the resolutions of their high mightinesses the states general of the United Provinces:Thursday, June 28, 1781.Heard the report of Messrs.
de Linden, de Hemmen and other deputies of their high
mightinesses for maritime affairs, having in consequence,
and to obey their commissorial resolution of the 27th of
March last, examined the petition of Adrian Dubbledemuts, and Peter Dubbledemuts Van Dyck, merchants
of Rotterdam; setting forth, that divers persons had already proposed projects and plans of armaments for a
cruise, which the petitioners had also lately done, although to the present moment with little success; that
the petitioners were of opinion, that the little earnestness
to engage in armaments of this nature ought to be attributed, on the one hand, to the apprehensions of the
inhabitants of the great losses to which they would be
exposed, in case that an accelerated peace or an armistice should prevent them from employing the privateers
to their proposed end; and on the other hand to the
want of encouragement for arming. That the petitioners
were induced to acknowledge, that the premiums fixed
by the placarts of their high mightinesses in favor of
the captures of enemies privateers, were in every respect satisfactory; that they saw, notwithstanding by
experience, that these premiums, of which one could
not take advantage until the armament was completed,
did not encourage even the equipment; besides, that
they could not serve for an indemnification of the losses
in case that a peace should be made, or that a suspension
of arms should take place; the petitioners requesting,
for the reasons alledged in their said petition, that it may
please their high mightinesses to grant premiums for the
equipment of vessels armed for a cruise, or to resolve upon measures capable of encouraging the sharers in armaments, as their high mightinesses should judge proper.
Upon which, having taken the considerations and advice of the committees of the respective colleges of the
admiralty of this country, which are at present here.Upon which having deliberated, it hath been found
good and resolved, that to fulfil the principal end of the
petitioners, to wit, the encouragement of navigation by
commission, and to assist in supporting the losses, to
which the armaments might be exposed by the suspension of hostilities, after the resolution of their high Mightinesses of the 30th of March, 1781, to the end to encourage more and more the armaments for a cruise; to
cause the greatest possible damage to the enemy, and to
diminish the risque of the recapture of ships taken from
the enemy; it may be permitted to all those, who, furnished with a commission from his serene Highness, shall put to sea before the month of March, 1782, whether
entirely for war, or whether for war and commerce at
the same time, as it is permitted them by this present, to
ransom the merchant ships taken from the enemy, in case
it is inconvenient to carry them into one of the ports of
the republic, or other ports permitted, where these vessels
are admissible and may be sold; provided that under
this pretext they do not ransom for any cause whatever,
the vessels of powers with which the state is in peace and
friendship, but only the enemy’s ships navigating with
their commissions and sea letters, without distinguishing
whether they are provided or not with letters of marque;
upon the condition that the vessels for the capture of
which, those who fit out the privateers, or those who
shall have equipped them, would claim the premiums
promised for the capture of enemy’s ships armed, ought
to be carried into, not ransomed, the ports of the republic. It is permitted, nevertheless, to the captors, at their
option according to circumstances in which they find
themselves in making the prize, either to carry or send
the enemy’s vessels into the ports of the republic, and
immediately after their safe arrival to receive the premiums promised, or to ransom them on the main sea; provided that in this last case they shall be considered to
have renounced the premiums otherwise merited. It is
necessary nevertheless to except from them the vessels
of the king and all others furnished with a commission,
armed only for war and not for commerce, and whose
destination not being for any designated port, are and
may be met on a cruise, which shall not be ransomed,
but ought to be really brought into port. He who shall
have taken and ransomed an enemy’s ship, shall be held
to take from her, and put on board his own vessel, one
or two of the principals of the ship, to transport them
with the letter of ransom, duly signed by the captain,
patron, or pilot of the enemy’s ship, and to put them under the jurisdiction of that college of the admiralty from
whose district the captor hath put to sea, to the end that
this college, after the hearing of the hostages and after having acknowledged the validity of the letters of ransom, may pursue the procedure and decide the adjudication of proper ransoms, the whole as well as that of
the vessels ransomed, saving the right or the tenth of the
admiral upon the ransom agreed.
That to the end to be able to effect it regularly, there
shall be decreed, as it is decreed by the present, a regulation and a model of the letters of ransom, as well as the
interrogatory points to be proposed to the Hostages; such
as shall be found inserted hereafter. An extract of this
resolution of their high mightinesses a copy of the said
regulation, a model of the letters of ransom, and of the
interrogatory points to be proposed to the Hostages, shall
be sent to his serene Highness, praying him at the same
time to attend to their strict execution. In like manner,
to the end to prevent all abuses and defects in the qualification of prize masters, to be established by those who fit
out privateers, upon the vessels of which they may make
themselves masters, to bring them into port, to cause also
to be sent to the colleges of the admiralty some duplicates of the commissions of captains of privateers, to be
by these colleges after their registry and a charge of responsibility for those not distributed, remitted to those
captains after their happy return; to the end that they
may, before delivering them to the prize masters, fulfil
them further, according to the formulary annexed also
to this; and a like extract to that above shall be sent to
the respective colleges of the admiralty, to serve them as
an instruction and rule of conduct.

J. V. D. R. Lely.

Amsterdam, July 17, 1781. Since my letter of the
26th of June last, the memorial of the deputies of the
city of Amsterdam of the 8th of June, has appeared entire, and is conceived in the following terms.

Most serene and illustrious prince and lord,

The gentlemen the deputies of the city of Amsterdam, in the name and by order of their constituents, to have the honor to represent to your most serene highness, that the said constituents having learned with much uneasiness, the discontent that your highness had taken,
on the subject of their last proposition made in the assembly of their noble and grand mightinesses, although it
had been contrary to their intention to give your highness the least offence, or offer you any insult or displeasure; they have seized with great satisfaction an opportunity to give your highness the most sincere assurances
of it; that they flatter themselves, that from what they
shall have the honor of laying before you, your highness
will be able to deduce the reasons for which they have not
previously acquainted you with the contents of the said
proposition, before it hath been remitted to the assembly
of their noble and grand mightinesses: that they should
feel a real chagrin, if your highness attributed this silence
to any particular distrust towards your person. They declare that they are absolutely divested of it, and that they
have nothing so much at heart, as to excite and cherish
between your highness and their city, that confidence
that the well being, and advancement of the public cause,
render inevitably necessary: that by their proposition,
they have only wished to open a way to find out, and
carry into execution, such measures as the critical situation of affairs most pressingly requires for the safety and
preservation of their dear country.

That placed at the head of the government of a very
populous city, in which the lower class of people, begin
already to feel that indigence, which results from a want
of business, they are obliged to shew in effect, and in the
best manner possible that they desire not to let any opportunity escape of encouraging and promoting the well-being of the country and of its good citizens; unless
they would run the risque of entirely destroying the
proper authority and the good order, which in a popular government are founded only upon the confidence
of the people and of the burgesses in its regents; and of
seeing in a little time a total anarchy; that they had
thought that affairs had for a long time and particularly since the rupture with England, appeared in the eyes
of the whole nation, and not without reason, to be administered in a strange and inconceivable manner, seeing that, notwithstanding the extreme condescendence to the
wishes of England, we had only experienced, each year
from that kingdom, contempt, affronts, and insults,
which have been lately crowned by an open war, commenced by the capture of a considerable number of our
vessels, and by the invasion of our foreign possessions:
and that, nevertheless, we had remained in a defenceless
state, and had taken no sufficient steps to place the republic in a situation to protect its liberty, its well acquired
rights, its extensive navigation and its lawful commerce.
That, nevertheless, it is an incontestable truth that the
members of government, have for a long time been of
opinion, that it is principally by sea, that it is necessary
to place themselves upon a respectable footing, as it evidently appears by the resolutions taken in the years 1778
and following; by different reports, petitions and assents
to augment and reinforce the equipages of vessels of war,
and particularly by the report of the 30th of March,
1779; that notwithstanding the said opinions and resolutions of the confederates, to equip all the vessels of war
of the state, and to construct new ones, yet at this moment, after so much time has elapsed, and since things
have taken so disadvantageous a turn, there have not
been put to sea the thirty-two vessels stipulated in the
month of April 1779, much less still the fifty two, whose
armament had been resolved upon the last year; so that,
to this moment, none of the precautions proposed in the
month of March, 1779, to the generality for the defence
of our coasts, and the mouths of our rivers have been
taken.
That the regency of our city, with all the good citizens of the republic, who discover the best disposition
possible to pay the ordinary and extraordinary imposts
hath been much surprised at the little promptitude, or at
the slowness in the execution of resolutions so important
for the sovereign: for it is impossible to believe, that the
situation, in which the respective admiralties found
themselves, should be so bad, that they could not effect in two years, the equipments that they themselves had proposed; as they had had no want of money, and as the necessity of them became more and more pressing
daily—That in consequence one could not conceive
what were the causes of this slowness and of this inactivity, any more than of the non-execution of the resolutions
and orders to secure the coasts and harbours; and above all, one could not form an idea of the unforeseen
obstacles and difficulties, which have prevented the sailing of the few vessels, which had been supposed perfectly
in a state of putting to sea, even when your highness, after a suitable examination of things, had given the necessary orders to this effect.
That seeing it is to this state of inactivity and incapacity of defending themselves that it is necessary to attribute in the greatest measure the evils and calamities
which have happened to the republic and which still
threaten it; and that to this moment we have not been
able to observe, that any vigorous measures are taken to
prevent future misfortunes, and to repair those already
suffered; without which, we ought soon to expect the
total ruin of the republic, we have judged it the indispensable duty of the brave regents, and that they cannot dispense themselves from searching out, to what one ought
to attribute this inexcusable negligence, and by what
means one may remedy it, and still direct and establish
affairs as much as possible for the safety of the state.

That this having been attempted from time privately,
but in vain, and affairs becoming more and more disadvantageous and critical, it was so much the more necessary to take vigorous resolutions; and one could not longer defer the concerting of suitable measures; that from
a mature and deliberate consideration of the whole of this, had resulted the proposition, made by order of the
regency of Amsterdam, the 18th of May last, to the assembly of Holland, and submitted to the judgment and
deliberations of the other members, to the end that these
deliberations might give rise to resolutions the most useful and the most salutary to the country; that the said regency are still of opinion, that duty to themselves, to
their country, and to its good citizens, who for a long
time had expected a similar measure on their part, required them to make the said proposition.
That nevertheless, it was very far from their intention
to give your highness any uneasiness or discontent, or to
introduce innovations, or to diminish and circumscribe in
more narrow limits the authority lawfully acquired of
my lord the statholder; that on the contrary, they
could assure solemnly, that they would assist constantly,
with all their power, to maintain the present constitution
of government, with which they judge the well being of
the republic is intimately connected; that they considered at the same time that in the present circumstances of
affairs, nothing would be more necessary or more useful
for the conduct and execution of the operations of the
present war, and to combine them with more secrecy
and despatch than to form and establish a small council
or committee, composed of the regencies of the respective provinces, to assist your highness with their advice
and labours, and to co-operate conjointly to the preservation of the country. That this proposition founded
perhaps upon former examples, &c. see the letter of June
26, 1781, for so much of this proposition as relates to
the duke of Brunswick.
That in truth, it is not necessary to despair of the country; but that nevertheless, affairs appear to have arrived
to such an extremity, that it cannot be saved without the
use of extraordinary means, and for this reason we ought
still, with the approbation of your serene highness, to
take the liberty to submit to your consideration, whether the best means of managing affairs hereafter with success, would not be that your serene highness should associate to yourself a small number of persons, chosen from
among the most distinguished and the most experienced
citizens, born in the country, to concert assiduously with
them every thing which should be the most necessary or
the most useful for the preservation and the service of the
country during the present war, with such powers and such restrictions as should be judged requisite to fulfil effectually, the object of this commission; that we expect
therefrom the two following effects as important as useful:
1. That in a conjuncture like the present, in which
every moment is precious, no delay occasioned by deliberations of long duration would take place, and the requisite despatch would be given to the execution of that
which shall have been resolved.
2. That thereby the confidence of the nation would
be re-established; an universal tranquillity and contempt
promoted, and each one would be encouraged and animated to contribute with joy every thing in his power to
the execution of the measures of the sovereign: whilst
at present we see the contrary take place, and hear every where of the general complaints of the division, and of
the inactivity of government.
That this proposition appears of the highest necessity
not only to the regency of Amsterdam, but we have reason to think that it is considered in the same point of
light by the principal members of government of this
province, and of all the others.
Besides, nothing is more necessary than to adopt a
fixed system, and a plan of conduct, seeing that the republic ought to choose between the two conditions,
either to re-establish the peace with England, or to prosecute the war with all our forces, to the end to accelerate
by this means an honorable peace, which ought to be
the sincere wish of every good citizen, and to which
alone without any further views, as we can assure your
serene highness in the most serious manner, hath tended
the overture made by our proposition of concerting with
France, the operations of this campaign. We desire
nothing more ardently on our part, than to deliberate
seriously with your serene highness upon the option between the two conditions alledged, and what means it
will be necessary to employ to arrive at the end which
shall be chosen; but we are absolutely of opinion, that
above all things we must never lose sight, although a reconciliation may be preferred, that nothing ought to
be neglected or omitted to place the republic in every
respect, in such a position that it may have nothing to
fear from its enemies; but on the contrary, that it may
be in a state to force them to wish the re-establishment
of that peace, which, without any lawful cause, they
have so unjustly and wickedly broken.
That the above piece is word for word the same, without any addition or omission, as that which hath been
read to his serene highness, the 8th of June, 1781, by
order of the gentlemen the burgomasters, by the pensionary Vischer, in presence of Mr. the counsellor pensionary of Holland, and which is written with the hand
of the said pensionary, is that which we attest.
(Signed,) E. De Vry Temmink,
J. Rendorp,
Reigning Burgomasters.
C. W. Vischer, Pensionary.

Amsterdam, 12th of June, 1781, deposited in the cabinet of the gentlemen the burgomasters, the said 12th of June, 1781.
The original of this memorial, which, after the reading hath been put into the hands of his most serene highness, but taken back during the audience, hath been sent the 14th June, to Mr the counsellor pensionary, accompanied with a letter in the name of the burgomasters, written by Mr. the burgomaster Rendorp, to the counsellor pensionary.
By a resolution of the sixth of this month, the states general have revoked the order that their high mightinesses had given at the beginning of the war, to all captains or patrons of merchant ships, belonging to the subjects of this republic, to remain in the ports where they found themselves, and to make sale from them either for their destination, or to return into this country. Their high mightinesses have this day given to the proprietors and captains of these vessels, the liberty of navigating and employing them, in such manner, and when they shall judge proper.
Amsterdam, July 21, 1781, was transmitted to congress—“From The Hague there is an article of the following tenor. As to the affair of the field marshal, the duke of Brunswick, which makes an object of deliberation in the assemblies of the provinces, one sees in public, a copy of the opinion of the quarter of Westergo, one of the four chambers, which form the states of Friesland, in which it is joined by four manors or intendances of the quarter of Sevenwoude, which have protested against the opinion of the plurality of their chamber: this opinion is of the following tenor:
The quarter having examined with all due attention the memorial presented by the duke to their high mightinesses, is of opinion that the paragraphs of the memorial, remitted to his highness in the name of the burgomasters of Amsterdam, of which the said lord the duke complains, contain not the least thing by which the lord the duke may be considered to have been any way hurt in his character, but rather, that these paragraphs or complaints, contained in the said memorial, exhibit an accusation against the duke in his quality of counsellor of his highness, and that they express the sentiments of the people, which the gentlemen, the burgomasters of Amsterdam, have infused into the breast of our well-beloved hereditary stadtholder, by means of which they have manifested an evident proof of their sincere attachment to his highness, and to his illustrious house. The quarter is therefore of opinion, that in case the lord the duke thinks himself aggrieved by the burgomasters of Amsterdam, he ought to address himself to their ordinary and competent judge, seeing that the assembly of their high mightinesses is not a competent judge in this matter; and that therefore, it is proper to charge the gentlemen, the deputies in the assembly of the states general not to enter into any deliberations upon this matter.”
Amsterdam, July 24 1781, was transmitted to congress—“They write from the Hague, on the twenty-second instant, that his most serene highness, the prince stadtholder hath despatched the following orders: His most serene highness charges and ordains by the present, according to the resolution taken by their high mightinesses the states general of the united provinces, the 14th of May last, upon a memorial which had been presented to them by Mr. St. Saphorin, envoy extraordinary of his majesty the king of Denmark, that all the officers commanding the vessels of the republic, whether of war, or furnished with letters of marque, take care to exercise no hostility whatsoever in the Baltic sea. His most serene highness, required by their high mightinesses the states general of the United provinces, to be pleased to give the necessary orders to the end, that the Prussian flag conformably to the demand made to this effect by his majesty the king of Prussia, to their high mightinesses, may be respected, as it must by the vessels of the republic, and that in conformity to the ordinance and the declaration of his majesty relative to the commerce and the navigation of his subjects during the present war, dated the 30th of April, charges and ordains by the present to all the officers, commanders of the vessels of the republic, whether of the line, or furnished with letters of marque, to suffer to pass freely all the Prussian ships, loaded with merchandizes, which, according to the law of nations are accounted innocent, and not to be contraband; to cause them no damage or hindrance, still less without necessity or right to carry them into any foreign port, but to respect the Prussian flag in every regard and as is proper.
Their high mightinesses have taken, on their part, the 10th of July, a resolution upon the report of their deputies for marine affairs, who, in consequence of a resolution of the 27th of April last, had examined a letter of the directors of the East India company, dated the 23d of the same month; this resolution of the 10th July, was terminated by the following decree:
It hath been found good and resolved, that his most serene highness, in quality of stadtholder and admiral general of this republic, shall be required and authorised by the present, to reinforce the marine of the state, at the public expense, the most expeditiously, and as much as shall be possible for him, as well in taking into service if he can, vessels of war with their equipages, as by the purchase and freighting of other ships, proper to serve, or that may be appropriated to it, as well in this country, as in foreign ones, and to regulate afterwards, in concert with the said directors of the East India company, the time, the manner and the force of the protection which might be procured to the said company; the whole in such a manner as his highness shall judge expedient for the greatest advantage of the country and of the said company, saving the intention of the resolution of their high mightinesses of the 25th of March last; finally, it shall be written to the respective colleges of the admiralty of this republic, and they shall be charged, as they are charged by the present, to concur with all their power with his most serene highness, not only in general, to put the vessels of the republic as expeditiously as he can, in a proper state, and to hold them so, but also for every thing which might serve to equip them with more despatch, and give success to the enrolments, promising that the extraordinary expences which may be required to this end, and made with the advice of his highness, shall be restored them, and reimbursed, the whole without prejudicing the free deliberations of Messrs. the states of the respective provinces, the provinces of Holland and West Friesland consenting to it, upon the means of finding funds to defray the expences, which still be requisite to the said ends. An extract of the present resolution of their high mightinesses shall be sent to the directors of the East India company, deputed to the chamber of seventeen, to serve them as an instruction.



John Adams.


